                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NADIA LOFTON,                                   §
                      Plaintiff,                §
                                                §
V.                                              §    CIVIL CASE NO. 3:19-CV-1231-N-BK
                                                §
DR. HAWKINS, ET AL.,                            §
                Defendant.                      §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. On January 17, 2020, 31 days after the filing of the

Recommendation, Plaintiff filed a Motion to Reconsider, asserting that the complaint was mailed

in a timely manner by another individual, but that it was sent to the wrong federal agency. Doc.

18. However, Plaintiff’s allegations are conclusory, self-serving and wholly unsubstantiated.

       The Court has reviewed the proposed findings, conclusions and recommendation for

plain error. Finding none, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that that this action is summarily DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted. See 28 U.S.C. §

1915(e)(2)(B). Plaintiff’s Motion to Reconsider is DENIED.

       The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.
1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal,

Plaintiff may challenge this certification by filing a separate motion to proceed in forma pauperis

on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 28th day of January, 2020.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
